Scott, J.,

delivered the opirdon of the Court.

This was an indictment against the defendants for keeping a ferry without license. A demurrer to the indictment was sustained. The principal question in the cause is, whether ¡several may be joined in one indictment for keeping a ferry without license. Notwithstanding some conflict of opinion in the hooks as to the cases in which several may be •joined in one indictment for an offence, the principle seems wéll established, that notwithstanding the offence of several persons cannot but in .all cases he several, because the offence of one cannot he the offence of •another, but every one must answer severally for his own crime; yet if it ■wholly arise from any such joint act, which in itself is criminal without any regard to any particular personal default of the defendant, as the joint keeping of a-gaming house, the joint commission of a felonious assault, or maintenance, or extortion, &c., in such cases the indictment may either charge the defendants jointly and severally or may charge them jointly only, without charging them severally, because it sufficiently appears from the construction of law.. And on such indictments some may be convicted and others acquitted. 2 Hawkins, 342. There is ho partnership in crime, and it is not necessary to allege that several committed an offence as partners. In the case of Rex vs. Benfield & others, 2 Bur. 980, the Court of King’s Bench sanctioned the principle above stated, and held that several may be jointly indicted for singing a libellous song. The case -of W. & G. Vaughn vs. State, 4 Mo. Rep., 530, may seem at -variance with the doctrine above stated, but it cannot he considered as overturning the well established principles of law, and is predicated on the idea that the act of auctioneering is of such a nature that it cannot be performed jointly.
*442When several are joined in one indictment, a joint award of one fine against them all is erroneous, for it ought to be several against each defendant, for otherwise one who has paid his proportionable part might be continued in prison till all the others have also paid theirs, which would be in effect to punish him for the offence of another. 2 Hawkins, 633.
The other Judges concurring, the judgment will be reversed.